Case 2:19-cr-00219-EEF-JCW Document117 Filed 01/30/20 Page 1of5

U.S. DISTRICT COURT

EASTERN DISTRICT OF LOUISIANA
Feo JAN 30 2020
CAROL L. MICHEL
CLERK
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA
UNITED STATES OF AMERICA * CRIMINAL NO. 19-219
v. * SECTION: “L”
DAMIAN K. LABEAUD *
a/k/a Damian Kevin Lebeaud
a/k/a Damien K. Lebeaud *
LUCINDA THOMAS
MARY WADE *
JUDY WILLIAMS
a/k/a Judy Lagarde *
DASHONTAE YOUNG
GENETTA ISREAL *
MARIO SOLOMON
LARRY WILLIAMS *
* * *

FACTUAL BASIS AS TO LARRY WILLIAMS

Should this matter have gone to trial, the government would have proved through the
introduction of reliable testimony and admissible tangible exhibits, including documentary
evidence, the following to support the allegations charged by the government in Count 1 of the
Superseding Indictment now pending against the defendant, LARRY WILLIAMS, charging him
with a violation of Title 18, United States Code, Section 371, namely, conspiracy to commit wire
fraud. The Defendant, along with his co-conspirators and others, beginning in approximately June
2017 and continuing through approximately December 2018, in the Eastern District of Louisiana,
and elsewhere, conspired to commit wire fraud in connection with a staged accident that occurred

on June 12, 2017 in which the Defendant was a passenger.
Prior to June 12, 2017, the Defendant and Damian Labeaud agreed on a plan in which
AUSA PR

Defendant &
Defense Counsel Ga
Case 2:19-cr-00219-EEF-JCW Document117 Filed 01/30/20 Page 2 of 5

Labeaud would intentionally collide with a tractor-trailer with the Defendant in the vehicle at the
time of the staged collision. As part of this agreement, following the staged accident, the Defendant
would attempt to recover monetary damages from the owner and insurer of the tractor-trailer in
connection with purported injuries suffered as a result of the staged accident. Labeaud told the
Defendant that he had an attorney, Attorney A, who would handle everything regarding a potential
recovery in connection with the staged accident.

On June 10, 2017, the Defendant, who had borrowed a 2005 Chevrolet Trailblazer
(“Trailblazer”) drove with his co-conspirators, Genetta Isreal and Anita Scott from Houston, Texas
to New Orleans, Louisiana for the purpose of having Labeaud drive the Trailblazer and stage an
accident that the Defendant and Labeaud had previously discussed. On June 12, 2017, the
Defendant, Isreal, and Scott met Labeaud in the Trailblazer in New Orleans. Labeaud drove the
Trailblazer to the Danzinger Bridge and parked the Trailblazer in the eastbound far right-lane on
Chef Menteur Highway waiting to locate a tractor-trailer with which Labeaud would stage an
accident.

At approximately 11:30 A.M., Labeaud located and intentionally collided with a 2015
Peterbilt tractor-trailer owned by Southeastern Motor Freight, Inc. (“SMF”), which was driving
east on Chef Menteur Highway. Immediately after the accident, Labeaud exited the Trailblazer
and left the scene of the accident. The Defendant switched into the driver’s seat of the Trailblazer
to make it appear as though the Defendant was driving the vehicle at the time of the accident.
Immediately after the accident, on June 12, 2017, the Defendant, Isreal, and Scott contacted the
New Orleans Police Department (““NOPD”) to report the accident. The NOPD arrived on the scene

shortly thereafter and the Defendant lied to NOPD officers stating that he had been the driver of

2
AUSA FR
Defendant CG

Detense Counsel yf
Case 2:19-cr-00219-EEF-JCW Document117 Filed 01/30/20 Page 3 of 5

the Trailblazer at the time of the accident. At no time did the Defendant tell NOPD officers that
Labeaud had been the driver of the Trailblazer at the time of the accident.

After the accident, Labeaud contacted Attorney A and arranged a meeting at Attorney A’s
office. Labeaud, the Defendant, Isreal, and Scott went to Attorney A’s office in order to sign the
necessary paperwork to retain Attorney A to represent the Defendant, Isreal, and Scott in
connection with seeking monetary damages from the owner and insurer of the 2015 Peterbilt
tractor-trailer in connection with the staged accident that had taken place on June 12, 2017. The
Defendant, Isreal, and Scott all hired Attorney A to represent them.

On June 12, 2018, Attorney B, an attorney who worked with Attorney A, filed a personal
injury lawsuit on behalf of the Defendant, Isreal, and Scott against SMF and its insurers, Hudson
Specialty Insurance Company and Napa River Insurance Services (“NAPA”), in the Civil District
Court for the Parish of Orleans in the State of Louisiana (“the Larry Williams Lawsuit”). The
allegations in the Larry Williams Lawsuit were false in that they did not contain information about
how Labeaud intentionally caused the June 12, 2017 accident with the 2015 Peterbilt tractor-trailer.
Furthermore, the Larry Williams Lawsuit falsely alleged that the Defendant had been the driver of
the Avalanche during the accident and omitted material information about how the Defendant had
agreed to stage the accident with Labeaud. On June 27, 2018, an employee of SMF in Jefferson,
Louisiana sent an email that traveled across state lines to an employee of NAPA in Indianapolis,
Indiana that attached the Larry Williams lawsuit.

Moreover, Attorney A told the Defendant that he would get more money through the
lawsuit if he had surgery. To increase the value of the Larry Williams Lawsuit, at Attorney A’s

direction, the Defendant underwent shoulder surgery performed by Physician B referred by

3
AUSA
Defendant

Defense Counsel Lp
Case 2:19-cr-00219-EEF-JCW Document117 Filed 01/30/20 Page 4 of 5

Attorney A. On September 20, 2018, the Defendant was deposed in connection with the Larry
Williams Lawsuit. The Defendant lied during that deposition and omitted key material facts.
Namely, the Defendant provided false testimony about the circumstances of the June 12, 2017
accident and covered-up the fact that Labeaud had been the driver in this staged accident. During
the course of the Larry Williams lawsuit, Attorney B made a settlement demand attempting to
resolve the case.

In sum, the Government’s evidence would prove the defendant, LARRY WILLIAMS,
conspired to commit wire fraud by causing the filing of the Larry Williams Lawsuit seeking
monetary damaged that was premised on falsehoods in connection with the June 12, 2017 staged
automobile accident, providing false information during the course of the Larry Williams Lawsuit
in an effort to recover monetary damages against the owner and operator of the 2015 Peterbilt
tractor-trailer, and causing the use of interstate wire communications to facilitate his recovery with

this staged accident.

4
AUSA RK
Defendant /

Defense Counsel
e

Case 2:19-cr-00219-EEF-JCW Document117 Filed 01/30/20 Page 5 of 5

Limited Nature of Factual Basis

This proffer of evidence is not intended to constitute a complete statement of all facts
known by LARRY WILLIAMS, and/or the government. Rather, it is a minimum statement of
facts intended to prove the necessary factual predicate for his guilty plea. The limited purpose of
this proffer is to demonstrate that there exists a sufficient legal basis for the plea of guilty to the
charged offense by LARRY WILLIAMS.

The above facts come from an investigation conducted by, and would be proven at trial by
credible testimony from, inter alia, Special Agents and forensic examincrs from the Federal

Bureau of Investigation and admissible tangible exhibits in the custody of the FBI.

READ AND APPROVED:
_-

LARRY WILLIAMS
Defendant ‘

 

 

ZL
GARY WAINWRIGHT '
Counselfor Defendant

Ri

BRIAN M. KLEBBA
Assistant United States Attorney
